In an action for a separation, the appeal is from an order denying appellant’s motion to amend his answer with leave to renew upon his compliance with a prior order of the court with respect to temporary alimony and counsel fees. Respondent, after joinder of issue, obtained an order dated January 31, 1958 directing appellant to pay for support and maintenance of herself and a child of the marriage. Thereafter appellant, without complying with the provisions of the order with respect to alimony and counsel fees, left the jurisdiction of this State. On December 12, 1958 respondent entered a judgment for arrears. In March, 1959 appellant obtained a decree of divorce in Florida, and in April, *8971959 he made the present motion to amend his answer so as to allege as an affirmative defense the Florida divorce decree. Order affirmed, with $10 costs and disbursements. In our opinion, the condition imposed was not an improvident exercise of discretion. Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur.